DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23, 24, 25, 27, 33, 38, 43, 44, 47, 56, 57, 61, 63, 64, 71, 74, 76, 77, 78, 80 are rejected under 35 U.S.C. 103 as being unpatentable over Mazin (US 2011/0291015) in view of Bharat et al. (US 2014/0005464).
Regarding claims 23, 33, 38 and 71, Mazin discloses methods for adapting radiotherapy treatment plans, as in Figs. 2-3, including measuring biological activity data using one or more PET detectors (PET sensors 404 in [0028] and shown in Figs. 4A-D) during a radiation treatment session.  See also [0020]-[0021] for descriptions of the process, [0024] referencing “emission detectors,” and [0025] in which “image data may be used to modify subsequent treatment.”  The PET detectors measure biological activity in the form of metabolic uptake of a radiotracer, as in [0027] and also relevant to claims 33 and 38.  Biological activity corresponds to “living diseased tissue” which is compared against corresponding activity for healthy tissue and “dead tissue” which “does not take up the radiotracer,” as in [0027].  The ranges are differentiated by virtue of the diseased tissue “tak[ing] up, and concentrat[ing] metabolic PET radiotracers more intensely than healthy tissue,” as in the cited passage.
Further regarding claims 23 and 71, while Mazin discloses adapting the dose distribution and treatment plan by comparing information derived from image data and detected “amount or dose of radiation directed to the patient” and using the image data “to modify subsequent treatment,” as in [0025], the treatment plan is not specifically updated in relation to a dose volume histogram representation or comparing a DVH with a pre-determined, bounded DVH.  However, in the same field of adaptive radiotherapy which is optionally controlled in response to nuclear imaging, as in at least [0022] and [0024], Bharat teaches methods of quantitatively comparing dose distributions inclusive of dose volume histograms, as in [0044].  Comparisons are made between live data (real-time, as in [0032]) and pre-determined bounded dose distribution information.  See boundaries associated with objects of interest, points of interest, as in [0022], while avoiding boundaries associated with “OARs” (organs at risk), as in [0002] and [0026].  Bounded information related to dose distribution additionally includes maximum permissible doses for the OARs and other divided regions, as in [0027].  See also “constraining radiation exposure to sensitive critical features in accordance with the [radiation treatment plan]” in [0053] which indicate boundaries considered as the treatment plan is adapted in view of motion of the target.  The dose volume histograms cited from Bharat are clinically determined from diagnostic and biological information and are therefore necessarily “clinician approved,” as relevant to claim 61.  
It would have been obvious to those skilled prior to the effective filing date to modify the methods of Mazin to specifically update the treatment plan based on comparisons of dose volume histograms in order to adapt patient-specific treatment margins according to motion of the target(s), as taught by Bharat in [0045].  This is consistent with the disclosure of Mazin which is also concerned with minimizing exposure to healthy tissue, as in [0020] and [0024], and does so by adapting the beam throughout treatment.  See also [0028]-[0029].
Regarding claim 24, the biological activity takes the form of the coincident positron annihilation emissions paths corresponding to the kinetics associated with metabolism of the tracer, as in [0029]-[0030] of Mazin.  An “initial” biological activity range is interpreted to correspond to at least an initial, pre-determined plan  (whether expressed as DVH or otherwise, which is within the scope of Bharat as identified with respect to the parent claim).  See, e.g., pre-treatment plan of [0021] of Mazin and [0025] of Bharat.  
Regarding claim 25, a previously treated area which is to be avoided is pre-programmed to be protected from radiation in the current radiation treatment, which implies a prior treatment session and prior biological activity measurements, as in [0018] of Mazin, and indicates that the positron emission sensors are active during the course of each session.  See also [0021] in which a pre-treatment planning stage which optionally incorporates PET imaging is exploited to “direct[] a predetermined dose.”  Again, expressing this as a dose volume histogram is provided by the combined teachings with Bharat, as presented with respect to the parent claim.
Regarding claim 27, the treatment plan is updated to account for changes in geometry, as in [0024] of Mazin, in which a map of volumes of interest from emission events detected during the session “becomes more detailed” and the controller “selectively aligns and directs radiation” based on those maps.  The map “becom[ing] more detailed” implies a change to the geometry of one or more targeted regions controlling the alignment of the treatment beam.  “Dose-shaping structures” (i.e., leaves of a multi-leaf collimator) are controlled based on the detected emission events, as in [0034], in which the controller 407 “reconfigures the collimation assembly 410 to allow radiation from the radiation source 402 to follow the same path as the detected emission path within a specified time” (system elements cited previously from Figs. 4A-D).
Regarding claims 43 and 47, distinguishing living diseased tissue as in Mazin is necessarily a calculated act based on the real-time emission data, as from at least [0029].  The emission paths necessarily correspond to kinetics associated with the metabolism of the tracer.  See also [0030].  The plan is updated with at least an alignment or adjustment based on the comparison and radiation is delivered to the patient based on the updated treatment plan until a prescribed dosage is delivered to the target 366, as in [0028]-[0029].
Regarding claims 56 and 57, the radiation source is triggered and redirected (i.e., the plan is updated) to provide radiation “along the same path as detected positron emission paths” corresponding to the targeted diseased tissue, as in [0031] of Mazin.  The methods are intended to minimize exposure to healthy tissue, as in at least [0020] and [0024], and therefore where activity of the healthy tissue is detected, radiation will not be delivered to that area, which is in accordance with the original plan and therefore does not required an update in this regard, as relevant to claim 57.
Regarding claims 63 and 64, the RTP is updated to follow comparisons of DVH and other bounded dose distribution metrics, as cited from Bharat with respect to parent claim 23.  Additionally, if the calculated dose distribution (be it a dose volume histogram or otherwise, as within the purview of the cited teachings of Bharat), it would necessarily be updated if the computation is not found to be within the pre-determined or target range.  The DVH of Bharat and bounded dose distributions include information based on maximum and minimum dose levels, as in cited [0027] and [0044].
Regarding claims 74 and 76, the real-time living tissue tumor tracking based on emission paths disclosed in [0020] and [0027] of Mazin and controlling the alignment and direction of radiation “along selected paths” and “adjusting the desired time interval between sensing an event and delivering radiation along the detected emission path,” as in [0035], indicates that a sequence comprising current PET data and previously-acquired PET data is exploited in the comparison which is used to redirect and reshape the treatment beam.  Each subsequent acquisition corresponding to the sensed biological activity corresponding to the emission paths in the sequence represents a “new treatment planning image,” as characterized in claim 76.
Regarding claim 77, Mazin further discloses various ranges of activity associated with each of “living diseased tissue,” “healthy tissue,” and “dead tissue,” as in [0027].  A previously treated area which is to be avoided is pre-programmed to be protected from radiation in the current radiation treatment, as in [0018], which implies multiple treatment sessions during which PET biological activity measurements are acquired.  See also [0021] in which a pre-treatment planning stage which optionally incorporates PET imaging is exploited to “direct[] a predetermined dose.”  The update to the treatment, with respect at least to areas that are to be avoided, necessarily results from the comparison of the data from each of the distinct PET sessions.  If the relative difference between sessions indicates that the previously-treated tissue is dead, then the disclosure of Mazin indicates that this area would be avoided, as in [0027], in which “the method provides a high degree of certainty that the radiation is applied precisely to not only the tumor, but to the living tissue of the tumor” (emphasis added).  In the same passage, dead and living tumor tissue are distinguished, and dead tissue is identified as “not tak[ing] up the radiotracer” which implies that a maximal threshold would exist between dead tissue tracer activity and living tumor tissue, and the treatment plan is updated to track the living tumor tissue as cited.
Regarding claim 78, the real-time living tissue tumor tracking based on emission paths disclosed in [0020] and [0027] and controlling the alignment and direction of radiation “along selected paths” and “adjusting the desired time interval between sensing an event and delivering radiation along the detected emission path,” as in [0035], indicates that a sequence comprising current PET data and previously-acquired PET data is exploited in the comparison which is used to redirect and reshape the treatment beam.  Each subsequent acquisition corresponding to the sensed biological activity corresponding to the emission paths in the sequence represents a “new treatment planning image,” as characterized in claim 78. 
Regarding claim 80, the language is interpreted as best understood in view of the indefiniteness rejections set forth above.  Given that the coincident positron annihilation emissions paths are exploited to align the treatment radiation to the functional uptake associated with the diseased tissue via real-time tracking of the living tissue of the tumor (via this PET image data) and this causes the radiation source to be triggered and redirected (i.e., the plan is updated) to provide radiation “along the same path as the detected positron emission paths” corresponding to the targeted diseased tissue, as in [0031] of Mazin, it is understood that the firing matrix, or collimating leaves and corresponding aperture for beam shaping, as best construed, are “multiplied” in area by the emission paths corresponding to the PET image data, such that the beam and the PET image data are in proper alignment, as intended.  In view of the modification with respect to parent claim 71 to specifically result in the dose distribution comparison being a dose volume histogram, the combination of Mazin and Bharat’s teachings as presented are interpreted to meet the limitation as recited, absent evidence to the contrary and/or clarifying amendments.

Claims 26, 28, 30, 31, 32, 45, 79 are rejected under 35 U.S.C. 103 as being unpatentable over Mazin in view of Bharat et al., as applied to claims 23 and/or 24 and/or 74, and further in view of Bal et al. (US 2012/0323599).
Regarding claim 26, the modified method of Mazin includes all features of the invention as substantially claimed, as detailed above with respect to claim 23, but is not specific to changing a dosimetric objective of patient target regions or a target dose distribution as a part of updating the treatment plan.  However, in the same field of adaptive radiotherapy, Bal teaches updating spatial dose profiles as a part of dose optimization to satisfy dosimetric objectives, as in [0002], [0005] (iteratively optimizing “spatial dose distribution”), [0025] (dose optimization includes optimizing a set of radiation therapy objectives, and [0046], in which the dose and spatial dose distribution in a subject is iteratively optimized.  It would have been obvious to those skilled to further append the method of Mazin to include updating the treatment plan with iterative optimization of both dosimetric objectives and spatial dose distribution in order to optimize radiation therapy parameters specific to individual morphology, as consistent with [0002].
Regarding claims 28 and 45, the modified method of Mazin includes all features of the invention as substantially claimed, as detailed above with respect to claim 23, but is not specific to updating the treatment plan including both changing the number of treatment sessions or using the updated treatment plan for a future treatment session.  However, in the same field of adaptive radiotherapy, Bal teaches updating a plan as part of a treatment planning optimization procedure which includes both adapting future sessions and adding future sessions, as in [0003] (“successive sessions [...] are updated based on imaging or other feedback acquired during the therapy”) and [0056], in which an additional two radiation therapy sessions are scheduled based on the dose optimization.  It would have been obvious to both add sessions or otherwise update the number of sessions based on the planning optimization and apply the optimized plan to future sessions, as taught in Bal, in order to apply the optimized plan to meet various therapy objectives, as taught in Bal in at least the abstract.
Regarding claim 30, the modified method of Mazin includes all features of the invention as substantially claimed, as detailed above with respect to claim 23, but is not necessarily specific to the update of the treatment plan including changing fractionation patterns over multiple treatment sessions; however, in the same field of adaptive radiotherapy, Bal teaches adapting the treatment plan over multiple sessions, as in at least [0003], and optimizing a fractionation pattern (interpreted as a pattern for each fraction or session, as accepted in the art and consistent with applicant’s disclosure) in the form of a spatial dose distribution for each session, as in [0046], with methods achieving fractionation patterns (“spatial dose distributions”) with increasing voxel precision in [0048].  In view of the collective teachings, it would have been obvious to those skilled to modify the fractionation pattern over multiple treatment sessions or fractions as part of the adaptive radiotherapy of Mazin in order to iteratively optimize the spatial distribution of the dose in “a region where the target organ and a critical organ are in close proximity,” as taught by Bal in [0048].  It also would have been obvious to apply the iterative optimization of spatial distribution over multiple sessions in accordance with feedback acquired during therapy in order to more closely match therapeutic objectives, as suggested in [0003].
Regarding claim 31, the modified method of Mazin includes all features of the invention as substantially claimed, as detailed above with respect to claims 23 and 24, but is not specific to measuring a standard uptake value of the radiotracer; however, in the same field of adaptive radiotherapy, Bal teaches use of PET and/or SPECT to provide functional information such as SUV information, as in [0024].  It would have been obvious to those skilled to rely on the SUV in order to provide standardized interpretation of tracer dose calibration to more accurately inform clinical decisions, for example.
Regarding claim 32, at least fluorine-18 fluorodeoxyglucose (FDG) is identified as the radiotracer used in the method of Mazin.  See [0006] and [0027].
Regarding claim 46, the modified method of Mazin includes all features of the invention as substantially claimed, as detailed above with respect to claim 23, but is not specific to acquiring an additional functional image of the target; however, in the same field of adaptive radiotherapy, Bal teaches use of PET which is optionally in combination with SPECT, as in [0024].  It would have been obvious to those skilled to incorporate an additional functional imaging modality in order to use multiple radiotracers to either target additional cellular activity or to evaluate cellular activity over a longer time period than PET tracers accommodate, for example.
Regarding claim 79, the modified method of Mazin includes all features of the invention as substantially claimed, as detailed above with respect to claim 74, and further includes updating the treatment plan to account for changes in geometry, as in [0024], in which a map of volumes of interest from emission events detected during the session “becomes more detailed” and the controller “selectively aligns and directs radiation” based on those maps.  The map “becom[ing] more detailed” implies a change to the geometry of one or more targeted regions controlling the alignment of the treatment beam, which implies an adjustment of target contours.  However, since adjusting contours is not expressly identified, Bal is relied upon to remedy this deficiency.  Bal specifically teaches updating a radiotherapy treatment plan as part of an iterative optimization that includes automated delineation of contours around the target and critical organs, as in [0025].  It would have been obvious to those skilled to modify the updating of the treatment plan in applicant’s prior work to include iteratively delineating contours of the target and other critical organs, as taught by Bal in the cited passage, in order to provide more precise delivery to the target and to exclude untargeted regions, as is consistent with the teachings in Bal.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Mazin and Bharat et al., as applied to claim 23, and further in view of Seppi et al. (US 2004/0096033).
The modified method of Mazin includes all features of the invention as substantially claimed, as detailed above with respect to claim 23 but is not specific to the update of the treatment plan including changing a treatment session duration; however, in the same field of real-time radiation treatment planning, Seppi teaches providing updated data regarding the “duration for each radiation delivery process,” as in [0073].  It would have been obvious to those skilled to further modify the method of applicant’s prior work to include modifying a duration of treatment in order not to exceed the dosage that the modified treatment plan prescribes, for example.

Claims 34, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mazin in view of Rousso et al. (US 2008/0230705).
	Regarding claim 34, the modified method of Mazin includes all features of the invention as substantially claimed as detailed above with respect to independent claim 23; however, it does not teach that the radiotracer used indicates osteogenic activity.  Rousso teaches use of disodium dihydrogen methylenediphosphate as a skeletal PET imaging agent to delineate areas of abnormal osteogenesis, as in [2126].  Rousso further teaches that the radiopharmaceuticals disclosed may be used in radiotherapy treatment planning in [2011].  In view of Rousso’s collective teachings, it would have been obvious to those skilled to replace the 18F-FDG tracer of Mazin with the disodium dihydrogen methylenediphosphate which targets osteogenic activity, in order to direct radiation treatment for metastatic bone disease or Paget’s disease, as taught in [2126] of Rousso.
	Regarding claim 37, the modified method of Mazin includes all features of the invention as substantially claimed as detailed above with respect to independent claim 23; however, it does not teach that the radiotracer used indicates fatty acid uptake.  Rousso teaches administering C-11-palmitate as a tracer for fatty acid metabolism under PET imaging, as in [2034].  Rousso further teaches that the radiopharmaceuticals disclosed may be used in radiotherapy treatment planning in [2011].  In view of Rousso’s collective teachings, it would have been obvious to those skilled to replace the 18F-FDG tracer of Mazin with the variety that is responsive to fatty acid metabolism in order to target an increased fatty acid metabolic response, which is known to those skilled to be an indicator of tumor growth and is relevant in localizing cancers of the liver, for example.

Claims 35, 48 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Mazin and Bharat et al., as applied to claims 23 and/or 47 and/or 71, and further in view of Sasai et al. (US 2014/0252227) as evidenced by Teiji et al. (WO 2013/054788, translation made of record).
The modified method of Mazin includes all features of the invention as substantially claimed, as detailed above with respect to claims 23 and 47, but is not specific to the tracer being responsive to biological activity in the form of oxygenation levels, as applicable to claim 35, or to use of a hypoxia PET tracer selected from the group identified, or increasing a radiation dose to hypoxic target regions when PET tracer uptake values exceed a threshold relative to regions of lower hypoxic PET tracer uptake.  However, in the same field of PET-directed radiation therapy, Sasai teaches at least FMISO [18F]misonidazole as a tracer, as in [0029] and [0057], which selectively indicates “presence or absence or distribution of [] hypoxic cell[s] with high radiation resistance,” as in cited [0029].  The absence of a hypoxic cell represents a threshold of distinguishing tracer at the site, which corresponds to the claimed threshold.  The radiation is increased according to the radiation resistance of the identified hypoxic cells (i.e., the identified “presence” of hypoxic cells in the cited passage).  The biological activity with the use of at least the FMISO tracer which accumulates in hypoxic cells necessarily comprises oxygenation levels, as evidenced by Teiji’s teachings, as in the description of the first embodiment, with emphasis:
It is known that cancer that is a malignant tumor may become hypoxic due 
to insufficient oxygen supply for its growth, and hypoxic cells [...]
are resistant to radiotherapy. When FMISO is administered to a patient, it 
accumulates in hypoxic cells present inside the cancer and releases gamma 
rays by decay. By detecting this gamma ray, the radiation tolerance status 
measurement unit 4 can measure the position and shape of hypoxic cells with 
high radiation tolerance. The radiation tolerance status measurement unit 4 
measures the radiation tolerance status of the tumor A including the position 
and shape of hypoxic cells.
It would have been obvious to those skilled to modify applicant’s prior art methods to substitute the 18F-FDG tracer with FMISO, which indicates biological activity in the form of oxygenation levels, as required by claim 35, in order to identify cells with high radiation resistance, such that radiation is increased to those regions relative to areas of lower radiation resistance, such as normal lesions, as taught in Sasai in [0029] and [0035]-[0036].  One skilled would be motivated to do so in order to compute differentiated radiation levels based on the relative level of radiation resistance or “radiation tolerance” of individual cells, as taught by Sasai in [0036] and evidenced by Teiji’s cited teachings, respectively.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Mazin and Bharat et al., as evidenced by Kim et al. (“18F-FDG PET/CT of Advanced Gastric Carcinoma and Association of HER2 Expression with Standardized Uptake Value”).
The modified method of Mazin includes all features of the invention but does not explicitly identify that the physiological activity data being monitored relates to HER2 genetic expression.  However, Mazin exploits any of a number of radiotracers, as in [0027], including [F-18] FDG, Carbon-11, Oxygen-15, and Nitrogen-13.  Kim’s teachings indicate that the [F-18] FDG effectively indicates HER2 expression.  See at least the abstract and at least Correlation of HER2 overexpression with SUV[max] and clinicopathologic factors on p. 15.

Claims 39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mazin in view of Bharat et al., as evidenced by Croteau et al. (“PET Metabolic Biomarkers for Cancer”).
The modified method of Mazin includes all features of the invention but does not explicitly identify that the physiological activity data being monitored relates to either of blood flow or vascularity of the region.  However, Mazin exploits any of a number of radiotracers, as in [0027], including [F-18] FDG, Carbon-11, Oxygen-15, and Nitrogen-13.  Croteau’s teachings indicate that at least [F-18] FDG, Oxygen-15, and Nitrogen-13 are effective tumor blood flow radiotracers and indicate vascularization of the tumor.  See at least Fig. 1 and the section headed PET Perfusion and Tumor Blood Flow on pp. 62-63.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Mazin in view of Bharat et al., as evidenced by Teshigawara et al. (US 2011/0163238).
The modified method of Mazin includes all features of the invention but does not explicitly identify that the physiological activity data being monitored indicates changes in geometry.  However, [0024] details that a map of volumes of interest from emission events detected during the session “becomes more detailed” and the controller “selectively aligns and directs radiation” based on those maps.  The map “becom[ing] more detailed” implies a change to the geometry or a morphological shift of one or more targeted regions and would indicate spiculation of a tumor.  Additionally, the prior method of Mazin exploits the tracer [18-F] FDG, as in [0027].  The teachings of Teshigawara establish that this tracer has greater affinity to tumor cells since they “metabolize glucose more actively than normal cells,” as in [0059].  In view of this evidence, use of [18-F] FDG, as in the prior method of Mazin, will selectively identify all cancer cells exhibiting increased glucose metabolism, including those in spiculated regions.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Mazin and Bharat et al., as evidenced by Thorek et al. (“Positron lymphography: multimodal, high-resolution, dynamic mapping and resection of lymph nodes after intradermal injection of 18F-FDG”).
The modified method of Mazin includes all features of the invention, but does not expressly identify that the functional physiological data indicates lymphatic activity. However, Thorek teaches that the [18-F] FDG tracer exploited in the method of Mazin in [0027] “reveal[s] rapid and sustained labeling of the LNs [lymph nodes] by PET” and “enhance[s] the preclinical investigation of the lymphatics [...]” and that “[b]iodistribution of the radiotracer confirmed the active transport of radioglucose in the lymphatics to the local LNs and over time into the general circulation.”  See both Methods and Results in the first paragraph on p. 1438.

Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Mazin in view  of Bharat et al., as applied to claims 23 and 47, and further in view of Zalutsky et al. (US 2016/0074541).
	Regarding claim 49, the modified method of Mazin includes all features of the invention as substantially claimed, as identified with respect to claims 23 and 47, and additionally teaches directing or otherwise increasing a radiation dose to particular regions based on various thresholds, such as those corresponding to “living diseased tissue,” “healthy tissue,” and “dead tissue,” as in [0027].  Mazin further discloses that “triggering of radiation is repeated for multiple positron emission events until a desired radiation dose is achieved at each volume of interest,” as in [0032], with volumes of interest corresponding to “living diseased tissue,” as from [0027], and cumulative delivery representing additive (i.e., increased) dosing to areas that have a greater concentration of radiotracer and, by extension, measured activity.  The prior methods of Mazin direct this radiation delivery based on activity detected in the presence of a radiotracer, as in at least [0027], but it is not specifically those specified in claim 49; however, in the same general field of localizing cancer cells for treatment, Zalutsky teaches HER2 tracers in the form of a 5F7 anti-HER2 nanobody, as in [0050]-[0052].  See also radiolabeling with the use of these molecules under PET in [0055].  It would have been obvious to those skilled to modify applicant’s prior art methods to substitute the 18F-FDG tracer with the 5F7 anti-HER2 nanobodies comprising at least 18F-SFB, as identified in Zalutsky in [0050]-[0052], as these compounds are useful in cancer diagnosis and treatment, as taught by Zalutsky in [0002].
	Regarding claim 50, the methods of Mazin further include measuring tracer uptake values both within and outside of target region(s), with a target region being interpreted as the living diseased tissue discussed in [0027] and regions corresponding to living healthy tissue and dead tissue constituting measurements outside of that region.  Each of the designations “living diseased tissue,” “healthy tissue,” and “dead tissue” represent ranges of activity which necessarily have associated thresholds in order to be discerned or otherwise distinguished from one another.  Radiation delivery is triggered until a desired dose is achieved at each volume of interest corresponding to living diseased tissue, as in [0032] and [0027], with the dose distribution necessarily following emission paths associated with the living diseased tissue.  The upper threshold being exceeded in this case represents that corresponding to living healthy tissue in contrast with the range of greater activity representing living diseased tissue, as distinguished in [0027].
	Regarding claim 51, the modified method of Mazin includes all features of the invention as substantially claimed, as identified with respect to claims 23 and 47, and additionally teaches directing or otherwise radiation to particular regions based on various thresholds, such as those corresponding to “living diseased tissue,” “healthy tissue,” and “dead tissue,” as in [0027].  Each of the designations “living diseased tissue,” “living healthy tissue,” and “dead tissue” represent ranges of activity which necessarily have associated thresholds in order to be discerned or otherwise distinguished from one another.  Mazin teaches that dead tissue does not take up the radiotracer in [0027], where dead tissue would constitute the upper threshold when “radiation is applied precisely to not only the tumor, but to the living tissue of the tumor” in [0027].  Relative to the threshold representing dead tissue, radiation is decreased or minimized for the range constituting “healthy tissue.”  See [0024] in which the manner radiation is redirected “minimizes exposure of intervening material, such as healthy tissue, to radiation.”  The prior methods of Mazin direct this radiation delivery based on activity detected in the presence of a radiotracer, as in at least [0027], but it is not specifically those specified in claim 51; however, in the same general field of localizing cancer cells for treatment, Zalutsky teaches HER2 tracers in the form of a 5F7 anti-HER2 nanobody, as in [0050]-[0052].  See also radiolabeling with the use of these molecules under PET in [0055].  It would have been obvious to those skilled to modify applicant’s prior art methods to substitute the 18F-FDG tracer with the 5F7 anti-HER2 nanobodies comprising at least 18F-SFB, as identified in Zalutsky in [0050]-[0052], as these compounds are useful in cancer diagnosis and treatment, as taught by Zalutsky in [0002].

Claims 58, 59 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Mazin in view of Bharat et al., as applied to claims 23 and 56 and/or 71, and further in view of Black (US 10,674,983).
Regarding claim 58, the modified method of Mazin includes all features of the invention as substantially claimed, as detailed above with respect to parent claims 23 and 56, but is not specific to displaying a notification if measured biological activity data is not within the initial biological activity range (i.e., healthy tissue range, as construed for the parent claims).  However, in the same general field of localizing cancer for treatment, Black teaches differentiating between “normal uptake, abnormal-nonmalignant uptake, and abnormal-malignant uptake of [a] radiopharmaceutical,” as in the paragraph beginning at line 34 in col. 1.  Black further teaches providing a determination to an associated client device if the determination is abnormal, as in the paragraph beginning at line 23 of col. 2 and col. 4, lines 26-28, in which a display is configured to report to a user that “the determination of the glucose uptake within the region of interest is abnormal” (constituting an alert or notification; see also claim 1).  It would have been obvious to those skilled to further modify the method of Mazin to include displaying a notification to a user regarding abnormal activity associated with a radiotracer in order to identify whether a targeted region is benign or malignant, for example, as taught by Black in the paragraph beginning at line 48 in col. 5.
Regarding claims 59 and 72, the modified method of Mazin includes all features of the invention as substantially claimed, as detailed above with respect to parent claims 23, 56 and 71, but is not specific to the initial biological activity range being “clinician-approved.”  However, even though it is understood that, in general, each of the ranges representative of living diseased tissue and healthy tissue must be verified clinically, since Mazin and Bharat are each silent to this feature, Black is relied upon to teach “standardiz[ing] the measured SUVs to account for differences among patient physiologies,” as in the paragraph bridging cols. 4 and 5.  Black further teaches that the standards are determined from “a proper subset of all patients for whom measured SUVs of the liver are available [and are] selected according to at least one biometric parameter of the patient,” as in the cited passage.  It would have been obvious to those skilled to clinically verify or otherwise approve the biological activity ranges corresponding to the initial biological activity range as cited with respect to the parent claim(s), in order to standardize according to the particular patient’s individual biometrics, as in the cited passage.

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Mazin in view of Bharat et al., as applied to claims 71 and 74, and further in view of Kong et al. (“Effect of Midtreatment PET/CT-Adapted Radiation Therapy With Concurrent Chemotherapy in Patients With Locally Advanced Non–Small-Cell Lung Cancer”) and Hengerer et al. (US 2009/0117044).
The modified method of Mazin includes all features as substantially claimed, as detailed above with respect to parent claims 71 and 74, but is not necessarily specific to comparing tracer activity during the present treatment session and a previous treatment session; however, in the same field of radiation treatment planning, Kong indicates that comparing metabolic activity by examining 18F-FDG under PET shows a decrease in metabolic activity (i.e., flow rate of the tracer) over the course of fractionated delivery, as discussed under the heading Importance and the last paragraph under Introduction.  Kong further teaches that PET scanning is performed over multiple sessions with “daily fractions” in the cited passage.  It would have therefore been obvious to those skilled to compare the tracer metabolic flow during a current treatment session and a past treatment session in order to evaluate the progress of treatment.
While those skilled understand that metabolic activity is represented by tracer flow rate, Kong does not specifically identify tracer flow rate; however, Hengerer is explicit to this feature and identifies that “[f]low rates and exchange rates are obtained by appropriate compartmenting of the PET measurement data” in [0006].  It would have been obvious to those skilled to further modify the method of Mazin to include comparisons of the rates of tracer flow over multiple sessions, based on the combined teachings of Kong and Hengerer, in order to assess “[t]he rates of radiotracer flow from the tissue to the blood, and vice versa” from the cited passage of Hengerer and to generally assess treatment progress, as consistent with the citations from Kong.


Response to Arguments
Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive.
	In regards to applicant’s arguments that Mazin/Bharat fail to teach the amended claim limitations, examiner respectfully disagrees.  Applicant frames the argument in that Bharat fails to calculate DVH in real-time, or to measure the data based on PET data acquired during the radiation treatment session.  As noted in the rejection above: 
“It would have been obvious to those skilled prior to the effective filing date to modify the methods of Mazin to specifically update the treatment plan based on comparisons of dose volume histograms in order to adapt patient-specific treatment margins according to motion of the target(s), as taught by Bharat in [0045].  This is consistent with the disclosure of Mazin which is also concerned with minimizing exposure to healthy tissue, as in [0020] and [0024], and does so by adapting the beam throughout treatment.  See also [0028]-[0029].”

	The examiner notes that Bharat is not required to teach calculating DVH in real-time, as Mazin already teaches the real-time PET calculations during an emission guided radiation therapy procedure.  Bharat is provided to illustrate different types of calculations based upon the obtained data which would one of ordinary skill in the art may utilize to characterize the volume in a guided radiation therapy procedure, such as a dose volume histogram.  The examiner agrees that in isolation Mazin alone, or Bharat alone would fail to teach the claimed invention.  However, the combination of the references does meet the limitations as claimed.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793